IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,                             No. 80964-4-I

                          Respondent,             DIVISION ONE

                 v.
                                                  UNPUBLISHED OPINION
 MOHAMED, ABDIRIZAK OMAR,
 DOB: 03/06/1990,

                          Appellant.

       PER CURIAM — Abdirizak Omar Mohamed was convicted following a bench

trial of one count of criminal impersonation in the first degree, for which he was

sentenced to 12 months; and one count of possession of a controlled substance

in violation of RCW 69.50.4013, for which he was sentenced to 16 months. On

appeal, he contends that the possession conviction must be reversed because

former RCW 69.50.4013(1) (2017), the possession statute, is either

unconstitutional or implies a knowledge element that the State failed to prove

beyond a reasonable doubt.

       The State concedes that the possession conviction must be vacated under

State v. Blake, in which our Supreme Court held former RCW 69.50.4013(1)

unconstitutional and, thus, void. 197 Wn.2d 170, 195, 481 P.3d 521 (2021). The

State asserts that because Mohamed’s criminal impersonation conviction was an
No. 80964-4-I/2


“unranked” offense,1 his possession conviction had no effect on the sentence

therefor, which Mohamed has completed. Accordingly, the State argues, this

court can give Mohamed no further relief than to vacate the possession

conviction and dismiss that charge. Mohamed, who has not filed a reply brief,

does not argue otherwise.

        We reverse Mohamed’s conviction of possession of a controlled

substance, and we remand to the trial court to vacate that conviction and dismiss

the underlying charge.

                                        FOR THE COURT:




         1
           An “unranked” offense is one for which no standard sentencing range has been
established and for which “the court shall impose a determinate sentence which may include not
more than one year of confinement; community restitution work; a term of community custody . . .
not to exceed one year; and/or other legal financial obligations.” RCW 9.94A.505(2)(b); see also
State v. Vazquez, 200 Wn. App. 220, 226, 402 P.3d 276 (2017) (“The punishment for an
unranked offense . . . is not governed by the sentencing tables.”).


                                               2